DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-26 are pending with claims 11-14 and 25-26 under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 13 and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
Regarding claim 11, the claim(s) recite(s) "leaves from olive trees" which grow on naturally-occurring olive trees; “water” which naturally occurs within the leaves of olive trees; and “adhesives” – of which caffeic acid and polyphenols are naturally produced and are considered to have at least some “adhesive” properties; and the chlorophyll within the leaves is considered to have at least some “adhesive” properties, under the broadest reasonable interpretation of the above terms. 
This judicial exception is not integrated into a practical application because there are no further elements than those read as naturally occurring. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements in the claim. 
Regarding claims 13 and 25-26, all of: “green,” “dead,” and “flash/air dried” leaves are viewed to be naturally occurring in accordance with claim 11 above. The “flash dried” does not designate any markedly different characteristics from an “air dried” or a “dead” leaf since the leaves naturally would come off from trees and become dried in the air – and as such, all would still be read as natural phenomena. 
Claims 12 and 14 are not included in the above rejections for the reasons as discussed below:
Regarding claim 12, this is not included in the above rejection as the amounts of each component are not naturally occurring amounts and thus are read under BRI to transform the naturally-occurring components into a different item [see MPEP 2106.04(d) and 2106.05(c) – factor 2]
Regarding claim 14, this is not included in the above rejection as “fish gelatin” would not naturally occur within olive tree leaves and thus would effect a transformation or reduction to a different state or thing [see MPEP 2106.05(c)] and would not be subject to the markedly different characteristics analysis as markedly different from naturally occurring olive tree leaves.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the broadest reasonable interpretation of 11% water, 30% adhesives, and 55% leaves would lead to a combination of less than 100% total composition. See MPEP 2173.05(c).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heimann (US 2013/0276363).
Regarding claims 11, 13, and 25-26, Heimann discloses a composition for making a biomass comprising adhesives (par. 0008) including a starch and a hydroxide (par. 0024); water (par. 0023); and leaves from olive trees (par. 0021), and the leaves can be dried (par. 0023 explains that the “biomass” can be dried with air meeting both claims 25-26 since there does not appear to be a structural distinction on how the leaves are dried) and thus would be considered both “green” and “dead” as in claim 13. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heimann (US 2013/0276363).
Regarding claim 12, Heimann discloses the composition of claim 11 as described above, and further discloses that the composition has 12% water (par. 0023), 69-98% biomass (leaves) (par. 0028), and 31% adhesive (starch + hydroxide as in par. 0028), thus overlapping with the claimed range. 
It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the leaves and the adhesive are included in the proportions as required in the claims. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heimann (US 2013/0276363), in view of Hulst et al. (US Patent No. 6,740,342), hereinafter Hulst.  
Regarding claim 13, Heimann discloses the subject matter of claim 11, but does not explicitly disclose the use of a mixture of green and dead leaves. 
However, Hulst further discusses as part of a similar composition,  leaving some of the dry and green leaves (Hulst, 5:41-6:11) as to produce a “biomass” that can be used for a selected purpose for a given material being produced and the composition of green/dead leaves depends on that designed composition. One of ordinary skill in the art would have found the techniques of Hulst suitable in the composition of Heimann above as both are involved with the processing of similar types of plant components into different materials for further processing. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have specified that there is a mixture of green and dead leaves in the composition above from Heimann as to produce a suitable biomass product.   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heimann (US 2013/0276363), in view of Rasmussen et al. (US 2011/0293876), hereinafter Rasmussen.   
Regarding claim 14, Heimann discloses the subject matter of claim 11, and further discloses the use of a gelatin (par. 0028), but does not explicitly disclose the use of fish gelatin as an adhesive material.
However, Rasmussen discloses a composition similar to Heimann above, and further including a fish oil/gelatin adhesive (Rasmussen, par. 0045, 0053-0054, 0070; ref. claim 4), demonstrating that such an adhesive was known in the art and suitable for use in a similar application in a similar type of composition. Accordingly, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have modified the above to specify that the adhesive is instead a fish gelatin as required in the claim. 
Response to Arguments
Applicant’s arguments, see p. 6, filed 4/15/2022, with respect to the rejection(s) of claim(s) 11-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Heimann. This is a second non-final office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742